DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Examiner recommends providing a flow chart or a diagram representing the invention specified in the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 8, "ofthe " should be --of the--.
In claim 1 line 10, " frequencyspectrum; interceptinga " should be – frequency spectrum; intercepting a --. 
In claim 1 line 13, "ofthe " should be --of the--.
In claim 1 line 13, "ofthe " should be --of the--.
In claim 1, line 14, “data;usingfrequency” should be -- data; using frequency –
In claim 1 line 16, "vectorsare” should be --vectors are--.

In claim 1 line 20, "theterahertz spectrum” should be -- the terahertz spectrum --.
In claim 1 line 23, "ofthekey substancesin” should be – of the key substances in --.
In claim 1 line 26, "withthe” should be – with the --.
In claim 1 line 29, "predictparameters” should be -- predictparameters --.
In claim 1 line 31, "step 2)process” should be -- step 2) process --.
In claim 1 line 32, "training,and” should be -- training, and --.
In claim 1 line 34, "samplecorresponding to the test dataobtained” should be – sample corresponding to the test data obtained --.
In claim 1 line 36, "ratemeets” should be -- rate meets --.
In claim 1 line 37, "substancesselected” should be -- substances selected --.
In claim 1 line 39, "inputthe” should be -- input the --.
In claim 1 line 42, "inputthe” should be -- input the --.
In claim 1 line 43, "SVR model provides” should be – the SVR model provides --.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the graphic spectrum" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the prediction" in line 39. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, 5) comparing the calculated various parameters of the key substances in the reference mixture sample corresponding to the test data obtained in step 4) with the known parameters corresponding to the test data, verifying an accuracy rate of the trained SVR model obtained in step 3), if the accuracy rate meets requirements, using the SVR model to predict parameters of the key substances selected in step 1); if the accuracy rate does not meet requirements, increasing the number of reference mixture samples, after performing step 1) and step 2)process, re-entering step 3) to perform training, and obtaining an adjusted SVR model, then performing verification: wherein comparing the calculated various parameters of the key substances in the reference mixture sample corresponding to the test data obtained in step 4 ) with known parameters corresponding to the test data, verifying accuracy rate of the adjusted SVR model obtained in step 3) until the accuracy rate meets requirements, performing parameters prediction of the key substances selected in step 1) by using the adjusted SVR model; wherein the prediction is to input the frequency domain spectra of the training data and the actual concentration of each key substance into the SVR model, and establish a correlation between spectral characteristic of frequency domain and the actual concentration of the key substances, and then input the frequency domain spectra of the test data into the SVR model, and SVR model provides qualitative and quantitative information of the key substances.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WATANABE et al. (US Patent Application Publication 2019/0120757 A1) discloses terahertz time domain spectroscopic apparatus;
Kubota et al. (US Patent Application Publication 2015/0241340 A1) discloses a measurement apparatus configured to discriminate a substance constituting a specimen through use of a terahertz wave;
Coyle (US Patent Application Publication 2008/0060455 A1) discloses an autonomous rapid facility chemical agent monitor via smith-purcell terahertz spectrometry;
Taday (US Patent Application Publication 2006/0237650 A1) discloses a method of quantitatively analysis of a sample using terahertz radiation;
Yin et al. (NPL, “Support Vector Machine Applications in Terahertz Pulsed Signals Feature Sets”);
Xi-Ai et al. (NPL, “Classification of the green tea varieties based on Support Vector Machines using Terahertz Spectroscopy”);
Liu et al. (NPL, “Organic Compound Identification Based on Terahertz Spectrum”);
Heise et al. (WO2012059210 A1) discloses a method for determining chemical constituents of solid or liquid substances with the aid of thz spectroscopy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862